Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to arguments
Applicant’s arguments with respect to claim(s) 3/21/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea without significantly more.
STEP 1 (Is the Claim directed to a process, machine, manufacture or composition of matter?)
Claims 2-19 are drawn to a method and article of manufacture, thus they fall into one of the four recognized statutory classes. 
STEP 2A Prong One (Does the claim recite an abstract idea, law of nature, or natural phenomenon?)
2.   A method implemented by a computer system comprising at least one hardware processor, associated memory, and communication subsystems, the method comprising: 
querying, by the at least one processor, a data repository storing corresponding characteristics and sale values for the plurality of assets to identify a set of assets based on at least one criterion specified in a search request; 
obtaining, by the at least one processor, a value of a time T specified by a user; 
determining, by the at least one processor, for each of the assets of the set of assets, a value of a time BET representing a time at which a predicted remaining loan amount is less than or equal to a residual value for the asset;
sorting or filtering, by the at least one processor, the set of assets at least in part according to the determined BET,
presenting, by the at least one processor, information about the sorted or filtered set of assets in a user interface.
For Step 2A Prong One: 	
The limitation of determining a time value which a predicted loan amount is less than a threshold, sorting or filtering the assets according to the determined time value, providing as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “hardware processor,” “associated memory”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the "hardware processor" and "associated memory" in the context of this claim encompasses determining time value and sorting or filtering assets.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper and/or determining or calculating the time value and sorting or filtering assets but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Independent Claim 11 is rejected in the same rationale as discussed above.

For Step 2A Prong Two:
2.   A method implemented by a computer system comprising at least one hardware processor, associated memory, and communication subsystems, the method comprising: 
querying, by the at least one processor, a data repository storing corresponding characteristics and sale values for the plurality of assets to identify a set of assets based on at least one criterion specified in a search request; 
obtaining, by the at least one processor, a value of a time T specified by a user; 
determining, by the at least one processor, for each of the assets of the set of assets, a value of a time BET representing a time at which a predicted remaining loan amount is less than or equal to a residual value for the asset;
sorting or filtering, by the at least one processor, the set of assets at least in part according to the determined BET,
presenting, by the at least one processor, information about the sorted or filtered set of assets in a user interface.
For Step 2A Prong Two: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of “querying the data repository storing characteristics and sale values…”, “obtaining a time value…”; “presenting the information…” while using a hardware processor and associated memory in the processing step above. The processor and memory in the "querying the data repository…" step, “obtaining a time value…” step and “presenting the information…” are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of querying, obtaining time value”) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The “querying a time value…” and “obtaining a time value…” are related to insignificant extra-solution activity related to data gathering (CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) MPEP 2106.05(g) that does not integrate the abstract idea into a practical application. The "presenting information" step is an insignificant extra-solution activity related to data outputting (See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering) MPEP 2106.05(g) that does not integrate the abstract idea into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?)
For Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and memory to perform the "determining" step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. With further regard to the "querying…", “obtaining…” and "presenting…" steps there is no indication that the processor is more than a generic processor and the courts have previously decided that querying and obtaining time value and presenting information are a well-understood, routine, conventional activity as in Symantex, TLI, OIP, etc (MPEP 2106.05(d)). The claim is not patent eligible.
The elements such as “hardware processor”, “associated memory”, and “non- transitory computer-readable medium” are recited at a high-level of generality such that it amounts to no more than mere instruction to apply the abstract idea using a generic computer component. See MPEP 2106.05(b), for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984.
Claims 2 and 11, for example, contain an insignificant extra solution activity (“obtaining a time value…”) See CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) MPEP 2106.05(g) and an insignificant post-solution activity (“presenting information…”) See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). MPEP 2106.05(g)
Regarding claims 3-6, these claims are dependent on claim 2 and further note that the criterion comprises a score for customer, booking value, a maximum loan term, mileage. These claims do not integrate the abstract idea into a practical application and do not represent significantly more than the abstract idea. These limitations are merely indicating a field of use or technological environment in which to apply a judicial exception, by indicating the type of data for criterion. 2106.05(d). Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 67, 101 USPQ2d 1961, 1964 (2010).
Claims 12-15 are rejected by the same rationale as discussed above.
Regarding Claims 7, 8, these claims are dependent on claim 2 and further note that the predicted remaining loan amount based on an input loan amount and a periodic payment, and the residual value is based on a depreciation rate.  These claims do not integrate the abstract idea into a practical application and do not represent significantly more than the abstract idea. These limitations are merely indicating a field of use or technological environment in which to apply a judicial exception, by indicating which elements to determine the remaining loan amount and residual value. 2106.05(d) Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 67, 101 USPQ2d 1961, 1964 (2010).
Claims 16 and 17 are rejected by the same rationale as discussed above.
Regarding Claims 9 and 10, these claims are dependent on claim 2 and further note that the criteria elements for sorting and filtering steps. It does not integrate the abstract idea into a practical application and do not represent significantly more than the abstract idea. These limitations are merely indicating a field of use or technological environment in which to apply a judicial exception, by indicating the criteria for sorting and filtering steps. 2106.05(d) Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 67, 101 USPQ2d 1961, 1964 (2010).
Claim 18 and 19 are rejected by the same rationale as discussed above.
Double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,803,072.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-17 of US Patent ‘072 overlaps with the limitations of Claims 2-19 in the application.
Current application (17/029,955)
US Patent 10,803,072
2.   A method implemented by a computer system comprising at least one hardware processor, associated memory, and communication subsystems, the method comprising: 
obtaining, by the at least one processor, a value of a time T specified by a user; 





determining, by the at least one processor, for each of the assets of the set of assets, a value of a time BET representing a time at which a predicted remaining loan amount is less than or equal to a residual value for the asset;
querying, by the at least one processor, a data repository storing corresponding characteristics and sale values for the plurality of assets to identify a set of assets based on at least one criterion specified in a search request;





sorting or filtering, by the at least one processor, the set of assets at least in part according to the determined BET,


presenting, by the at least one processor, information about the sorted or filtered set of assets in a user interface.
9.  A method implemented by a computer system comprising at least one processor, associated memory, and communication subsystems, the method comprising:

obtaining, by the at least one processor, a set of one or more filter values for a customer from each of a plurality of filtering entities, the filter values comprising at least one term and at least one score corresponding to the at least one term;

selecting a filtering entity from among the plurality of filtering entities, based on a highest score of the scores obtained for the plurality of filtering entities:

querying, by the at least one processor, a first data repository storing corresponding characteristics and sale values for the plurality of assets to identify a set of assets corresponding to at least one criterion specified in a search request, the at least one criterion comprising a value determined at least in part from the at least one term for the selected filtering entity of the plurality of lending entities;

sorting, by the at least one processor, the assets of the set of assets according to a ranking value determined using the sale value and a reference value for each asset stored in a second data repository; and
presenting, by the at least one processor, information about the sorted set of assets in a user interface. 

3. The method of claim 2, wherein the at least one criterion comprises a score obtained for a customer.
9.  A method implemented by a computer system comprising at least one processor, associated memory, and communication subsystems, the method comprising:

obtaining, by the at least one processor, a set of one or more filter values for a customer from each of a plurality of filtering entities, the filter values comprising at least one term and at least one score corresponding to the at least one term;

selecting a filtering entity from among the plurality of filtering entities, based on a highest score of the scores obtained for the plurality of filtering entities:
4. The method of claim 2, wherein the at least one criterion comprises a booking value.
10.  The method of claim 9, wherein the at least one criterion further comprises at least one characteristic.
5. The method of claim 2, wherein the at least one criterion comprises a maximum loan term.
10.  The method of claim 9, wherein the at least one criterion further comprises at least one characteristic.
6.  The method of claim 2, wherein the at least one criterion comprises a mileage.
10.  The method of claim 9, wherein the at least one criterion further comprises at least one characteristic.
7. The method of claim 2, wherein the predicted remaining loan amount for each asset of the set of assets is computed based on an input loan amount and a periodic payment.
17.  The method of claim 16, wherein the at least one term comprises a maximum loan approval amount.


8. The method of claim 2, wherein the residual value is computed based on a depreciation rate for the asset.
15. …
altering the at least one criterion to comprise a value determined at least in part from the at least one term of the different filtering entity;
sorting the assets of the further set of assets according to the ranking value determined using the sale value and a reference value for each asset; and
9.  The method of claim 2, wherein sorting the set of assets comprises sorting the set of assets from a lowest to highest value of the time BET.
11. The method of claim 9, further comprising sorting the set of assets according to one of the at least one term obtained for the selected filtering entity.
10.  The method of claim 2, wherein filtering the set of assets comprises filtering out assets of the set of assets when the associated value of the time BET is greater than the value of the time T.

12. …
for each of the plurality of filtering entities, obtaining either a ruleset to be executed on behalf of the filtering entity or a pointer to an interface operated remotely by the filtering entity;
when a ruleset is obtained, executing the ruleset against customer data obtained for the customer to obtain the one or more filter values;



Claims 11-19 are similar to Claims 2-10 in a manner of non-transitory computer readable medium.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	/WILSON LEE/               Primary Examiner, Art Unit 2152